

115 S2453 IS: Promoting the Launch of Aviation’s Next Era Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2453IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Inhofe (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo promote the launch of aviation’s next era.1.Short title; table of contents; definition of Administrator(a)Short titleThis Act may be cited as the Promoting the Launch of Aviation’s Next Era Act of 2021 or the PLANE Act of 2021.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; definition of Administrator.TITLE I—Fairness for pilotsSec. 101. Expansion of Pilot's Bill of Rights.Sec. 102. Enhancing protections for the aviation community.Sec. 103. Limitations on reexamination of certificate holders.Sec. 104. Aviation rulemaking and exemption petition due process.Sec. 105. Timely resolution of investigations.TITLE II—Forward Looking Investment in General Aviation, Hangars, and Tarmacs (FLIGHT Act)Sec. 201. Establishment of public private-partnership program at general aviation airports.Sec. 202. General aviation airport entitlement reform.Sec. 203. Disaster relief airports.Sec. 204. Airport development relating to disaster relief.Sec. 205. Funding for projects as disaster relief airports.Sec. 206. Revision of automated weather observing systems (AWOS) policy.TITLE III—Securing and Revitalizing Aviation (SARA Act)Sec. 301. Limitation of liability for certain individuals designated as representatives of the Federal Aviation Administration.TITLE IV—Air traffic controller reformsSec. 401. Federal Aviation Administration Academy.Sec. 402. Practical experience for air traffic controllers.TITLE V—Aviation fuel taxesSec. 501. Treatment of fuel for use in aviation.TITLE VI—Voluntary surrender of repair station certificateSec. 601. Revision of certain regulations relating to repair station certificates.(c)Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Federal Aviation Administration.IFairness for pilots101.Expansion of Pilot's Bill of Rights(a)Appeals of suspended and revoked airman certificatesSection 2(d)(1) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended by striking or imposing a punitive civil action or an emergency order of revocation under subsections (d) and (e) of section 44709 of such title and inserting suspending or revoking an airman certificate under section 44709(d) of such title, or imposing an emergency order of revocation under subsections (d) and (e) of section 44709 of such title.(b)De novo review by district court; burden of proofSection 2(e) of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—(1)by amending paragraph (1) to read as follows:(1)In generalIn an appeal filed under subsection (d) in a United States district court with respect to a denial, suspension, or revocation of an airman certificate by the Administrator—(A)the district court shall review the denial, suspension, or revocation de novo, including by—(i)conducting a full independent formal examination of evidence before a judge, and jury as may be applicable, including a review of the complete administrative record of the denial, suspension, or revocation;(ii)permitting additional discovery and the taking of additional evidence; and(iii)making the findings of fact and conclusions of law required by Rule 52 of the Federal Rules of Civil Procedure without being bound to any findings of fact of the Administrator or the National Transportation Safety Board.;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Burden of proofIn an appeal filed under subsection (d) in a United States district court after an exhaustion of administrative remedies, the burden of proof shall be as follows:(A)In an appeal of the denial of an application for the issuance or renewal of an airman certificate under section 44703 of title 49, United States Code, the burden of proof shall be upon the applicant denied an airman certificate by the Administrator.(B)In an appeal of an order issued by the Administrator under section 44709 of title 49, United States Code, the burden of proof shall be upon the Administrator.; and(4)by adding at the end the following:(4)Applicability of administrative procedure actNotwithstanding paragraph (1)(A) of this subsection or subsection (a)(1) of section 554 of title 5, United States Code, section 554 of such title shall apply to adjudications of the Administrator and the National Transportation Safety Board to the same extent as that section applied to such adjudications before the date of enactment of the Promoting the Launch of Aviation’s Next Era Act of 2021..102.Enhancing protections for the aviation community(a)NTSB review of application for airman certificateSection 44703(d) of title 49, United States Code, is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(2)by inserting after paragraph (1), the following new paragraph:(3)(A)In the case of an application for the issuance of an airman medical certificate, the National Transportation Safety Board may review a denial that may not be considered a final denial by the Administrator when the Administrator has twice reconsidered the application and sustained a previous denial on that application.(B)The Administrator’s failure to rule upon a request for reconsideration of the denial of issuance of an airman medical certificate within 60 days of the date on which the application to reconsider is submitted to the Administrator shall be deemed to be a denial of the application..(b)Voluntary surrender of an airman medical certificateSection 44703 of title 49, United States Code, is amended by adding at the end the following new subsection:(l)Voluntary surrender of an airman medical certificateAn airman may voluntarily surrender an airman medical certificate issued under this section for cancellation at any time, unless the certificate has been suspended or revoked by a Federal Aviation Administration order of suspension or revocation at the time of the voluntary surrender..(c)AppealsSection 44703(d)(1) of title 49, United States Code, is amended by striking holds a certificate that and all that follows through the period and inserting holds a certificate that is suspended at the time of denial..(d)ReapplicationsSection 44709 of title 49, United States Code, is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e), the following new subsection:(f)ReapplicationsExcept as provided in section 44710, any person whose certificate has been revoked by an order of the Administrator may reapply for a certificate at any time following the revocation..(e)Appeal of suspension or termination of delegationSection 44702(d) of title 49, United States Code, is amended by adding at the end the following: Subsections (d), (e), and (f) of section 44709 shall apply to a rescission of a delegation under this subsection in the same manner as those subsections apply to an order of the Administrator under that section..103.Limitations on reexamination of certificate holders(a)In generalSection 44709(a) of title 49, United States Code, is amended—(1)in paragraph (1), by striking reexamine and inserting , except as provided in paragraphs (2) and (3), reexamine; and(2)by adding at the end the following:(3)Limitation on the reexamination of airman certificatesThe Administrator may not reexamine an airman holding a certificate issued under section 44703 of this title if the reexamination is ordered as a result of an event involving the fault of the Federal Aviation Administration or its designee, unless the Administrator has reasonable grounds—(A)to establish that the airman may not be qualified to exercise the privileges of a certificate or rating issued to the airman by the Federal Aviation Administration or its designee, based upon an act or omission committed by the airman while exercising those privileges, after the issuance of the certificate or rating; or(B)to demonstrate that the airman obtained such a certificate or rating through fraudulent means or through an examination that was substantially and demonstrably inadequate to establish the airman’s qualifications..(b)Amendment, modification, suspension, or revocation of airman certificates after reexaminationSection 44709(b) of title 49, United States Code, is amended—(1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and by moving such clauses, as so redesignated, 2 ems to the right;(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the right;(3)in the matter preceding subparagraph (A), as redesignated, by striking The Administrator and inserting the following:(1)In generalExcept as provided in paragraph (2), the Administrator; and(4)by adding at the end the following:(2)Amendments, modifications, suspensions, and revocations of airman certificates after reexamination(A)In generalThe Administrator may not issue an order to amend, modify, suspend, or revoke an airman certificate issued under section 44703 of this title after a reexamination of the airman holding the certificate unless the Administrator determines that the airman—(i)lacks the technical skills and competency, or care, judgment, and responsibility, necessary to hold and safely exercise the privileges of the certificate; or(ii)materially contributed to the issuance of the certificate by fraudulent means.(B)Standard of reviewAny order of the Administrator under this paragraph shall be subject to the standard of review provided for under section 2 of the Pilot’s Bill of Rights (49 U.S.C. 44703 note)..(c)Conforming amendmentsSection 44709(d)(1) of title 49, United States Code, is amended—(1)in subparagraph (A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and(2)in subparagraph (B), by striking subsection (b)(1)(B) and inserting subsection (b)(1)(A)(ii).104.Aviation rulemaking and exemption petition due process(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall issue a final rule that amends. as appropriate, sections 11.61 through 11.103 of title 14, Code of Federal Regulations (Petitions for Rulemaking and for Exemption) to do the following:(1)Add the following decision factors to the decision factors the Federal Aviation Administration considers pursuant to subsection (a) of section 11.73 of such title 14 when deciding whether to act on a petition for rulemaking:(A)The number of certificate holders directly affected by the proposed rulemaking.(B)The impact of the proposed rulemaking on small businesses.(C)The number of organizations requesting the proposed rulemaking.(2)Require the designation of an employee of the Federal Aviation Administration to manage each petition filed.(3)Require notification of the following to each petitioner within 30 days of receipt of a petition for rulemaking properly submitted pursuant to such section 11.71, a petition for exemption properly submitted pursuant to section 11.81 of such title 14, or a petition for reconsideration submitted pursuant to section 11.101 of such title 14:(A)The name and contact information for the employee of the Federal Aviation Administration designated pursuant to the requirement under paragraph (2).(B)How the Federal Aviation Administration will dispose of the petition.(C)If the Federal Aviation Administration determines that the petition justifies Administration action, a timeline for such action.(D)If the Federal Aviation Administration determines that the petition does not justify Administration action, the basis for that decision with specific reference to the decision factors under subsection (a) of such section 11.71 for petitions for rulemaking, under such section 11.81 for petitions for exemption, or under such section 11.101 for petitions for reconsideration, as applicable.(b)Report to congressNot later than September 30, 2022, and each subsequent year thereafter, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that details the following with respect to the prior calendar year:(1)The number of petitions for rulemaking submitted pursuant to sections 11.63 and 11.71 of such title 14.(2)For each such petition for rulemaking—(A)the regulations impacted or relevant to the petition; and(B)the nature, disposition, and status of each petition.(3)The number of petitions for exemption submitted pursuant to such 11.81.(4)For each such petition for exemption—(A)the regulation from which exemption is sought; and(B)the disposition and status of each petition.(5)The number of petitions for reconsideration submitted pursuant to section 11.101.(6)For each such petition for reconsideration—(A)the regulation from which reconsideration is sought; and(B)the disposition and status of each petition.105.Timely resolution of investigationsNot later than 180 days after the date of enactment of this Act, the Administrator shall issue a final rule to amend, as appropriate—(1)subpart A of part 13 of title 14, Code of Federal Regulations, to require the completion of an investigation and a decision by the Administrator on whether to initiate a subsequent action within 2 years from the date upon which a complaint is first filed pursuant to section 13.5 of such title 14; and(2)subpart F of such part 13 to require the completion of an investigation and a decision by the Administrator on whether to initiate a subsequent action within 2 years of the issuance of an order of investigation pursuant to section 13.103 of such title 14.IIForward Looking Investment in General Aviation, Hangars, and Tarmacs (FLIGHT Act)201.Establishment of public private-partnership program at general aviation airports(a)In generalChapter 481 of title 49, United States Code, is amended by adding at the end the following:48115.General aviation public-private partnership program(a)Small airport public-Private partnership programThe Secretary of Transportation shall establish a program that meets the requirements under this section for improving facilities at—(1)general aviation airports; and(2)privately owned airports used or intended to be used for public purposes that do not have scheduled air service.(b)Application requiredThe operator or sponsor of an airport, or the community in which an airport is located, seeking, on behalf of the airport, to participate in the program established under subsection (a) shall submit an application to the Secretary in such form, at such time, and containing such information as the Secretary may require, including—(1)an assessment of the needs of the airport for additional or improved hangars, airport businesses, or other facilities;(2)the ability of the airport to leverage private sector investments on the airport or develop public-private partnerships to build or improve facilities at the airport; and(3)if the application is submitted by a community, evidence that the airport supports the application.(c)Limitation(1)State limitNot more than 4 airports in the same State may be selected in any fiscal year to participate in the program established under subsection (a).(2)Dollar amount limitNot more than $500,000 shall be made available for any airport in any fiscal year under the program established under subsection (a).(d)PrioritiesIn selecting airports for participation in the program established under subsection (a), the Secretary shall give priority to airports at which—(1)the operator or sponsor of the airport, or the community in which the airport is located—(A)will provide a portion of the cost of the project for which assistance is sought under the program from local sources;(B)will employ best business practices in developing or implementing a public-private partnership; or(C)has established, or will establish, a public-private partnership to build or improve facilities at the airport; or(2)the assistance will be used in a timely fashion.(e)Types of assistanceThe Secretary may use amounts made available under this section—(1)to provide assistance to market an airport to private entities or individuals in order to leverage private sector investments or develop public-private partnerships for the purposes of building or improving hangars, businesses, or other facilities at the airport;(2)to fund studies that consider what measures an airport should take to attract private sector investment at the airport; or(3)to participate in a partnership described in paragraph (1) or an investment described in paragraph (2).(f)Authority To make agreementsThe Secretary may enter into agreements with airports and entities entering into partnerships with airports under this section to provide assistance under this section.(g)Availability of amounts from Airport and Airway Trust Fund(1)In generalThere is authorized to be appropriated, out of the Airport and Airway Trust Fund established under section 9502 of the Internal Revenue Code of 1986, $5,000,000 for each of the fiscal years 2022 through 2027 to carry out this section. Amounts appropriated pursuant to this paragraph shall remain available until expended.(2)AvailabilityAmounts appropriated pursuant to paragraph (1)—(A)shall remain available until expended; and(B)shall be in addition to any amounts made available pursuant to section 48103..(b)Clerical amendmentThe table of contents for chapter 481 of such title is amended by adding at the end the following:48115. General aviation public-private partnership program..(c)Expenditure authority from Airport and Airway Trust FundSection 9502(d)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting or section 47143 of title 49, United States Code before the semicolon at the end.202.General aviation airport entitlement reform(a)United States share of project costsSection 47109 of title 49, United States Code, is amended by adding at the end the following:(g)General aviation airportsThe Government’s share of allowable project costs may be increased by the Administrator of the Federal Aviation Administration to 95 percent for a project—(1)at an airport that is not a primary airport if the Administrator determines that the project will increase safety or security at that airport; or(2)at an airport that is categorized as a basic or unclassified airport in the report of the Federal Aviation Administration entitled General Aviation Airports: A National Asset and dated May 2012..(b)Use of apportioned amountsSection 47117(e)(1) of title 49, United States Code, is amended by adding at the end the following:(D)All amounts subject to apportionment for a fiscal year that are not apportioned under section 47114(d), for grants to sponsors of general aviation airports, reliever airports, or nonprimary commercial service airports..203.Disaster relief airports(a)Designation of disaster relief airports(1)In generalSubchapter I of Chapter 471 is amended by inserting after section 47131 the following:47132.Disaster relief airports(a)Designation(1)In generalThe Secretary of Transportation (in this section referred to as the Secretary) shall designate as a disaster relief airport an airport that—(A)is categorized as a regional reliever airport in the report issued by the Federal Aviation Administration entitled National Plan of Integrated Airport Systems (NPIAS) 2017–2021;(B)is within a reasonable distance, as determined by the Secretary, of a hospital or transplant or trauma center;(C)is in a region that the Secretary determines under subsection (b) is prone to natural disasters;(D)has at least one paved runway with not less than 3,400 feet of useable length capable of supporting aircraft up to 12,500 pounds;(E)has aircraft maintenance or servicing facilities at the airport able to provide aircraft fueling and light maintenance services; and(F)has adequate taxiway and ramp space to accommodate single engine or light multi-engine aircraft simultaneously for loading and unloading of supplies.(2)Designation in States without qualifying airportsIf fewer than 3 airports described in paragraph (1) are located in a State, the Secretary, in consultation with aviation officials of that State, shall designate not more than 3 general aviation airports in that State as a disaster relief airport under this section.(b)Prone to natural disasters(1)In generalFor the purposes of subsection (a)(1)(C), a region is prone to natural disasters if—(A)in the case of earthquakes, there is not less than a 50 percent probability that an earthquake of magnitude 6 or above will occur in the region within 30 years, according to the United States Geological Survey; and(B)in the case of other types of natural disasters, the President has declared more than 5 major disasters in the region under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), according to the most recent map of the Federal Emergency Management Agency.(2)Natural disaster definedFor the purposes of this section, the term natural disaster includes a hurricane, tornado, severe storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought, or wildfire.(c)Requirements(1)Operation and maintenance(A)In generalA disaster relief airport and the facilities and fixed-based operators on or connected with the airport shall be operated and maintained in a manner the Secretary considers suitable for disaster relief.(B)ExclusionA disaster relief airport shall not be considered to be in violation of subparagraph (A) if a runway is unusable because the runway is under scheduled maintenance or is in need of necessary repairs.(2)Compliance with assurances on airport operationsA disaster relief airport shall comply with the provisions of section 47107 as if the airport has received a project grant under this subchapter.(3)Natural disaster management planA disaster relief airport shall develop an emergency natural disaster management plan in coordination with local emergency response teams and first responders.(d)Civil penaltyA public agency that knowingly violates this section shall be liable to the United States Government for a civil penalty of not more than $10,000 for each day of the violation.(e)Consideration for project grantsThe Secretary shall give consideration to the role an airport plays in disaster relief when determining whether to provide a grant for the airport under this subchapter.(f)Applicability of other lawsThis section shall apply notwithstanding any other law, rule, regulation, or agreement..(b)Clerical amendmentThe table of contents for chapter 471 of such title is amended by inserting after the item relating to section 47131 the following:47132. Disaster relief airports..204.Airport development relating to disaster reliefSection 47102(3) of title 49, United States Code, is amended by adding at the end the following:(S)planning, acquiring, or constructing at an airport designated as a disaster relief airport under section 47132, including—(i)planning for disaster preparedness associated with maintaining airport operations during a natural disaster;(ii)airport communication equipment and fixed emergency generators that are not able to be acquired by programs funded under the Department of Homeland Security; and(iii)constructing, expanding, and improving airfield infrastructure to include aprons and terminal buildings the Secretary determines will facilitate disaster response at the airport..205.Funding for projects as disaster relief airports(a)In generalSection 47114(d)(3) of title 49, United States Code, is amended—(1)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively;(2)by inserting before subparagraph (B), as redesignated by paragraph (1), the following:(A)Not less than $25,000 to airports designated as disaster relief airports under section 47132 to enhance the ability of such airports to aid in disaster relief, including through funding for airport development described in section 47102(3)(P).; and(3)in subparagraphs (D) and (E), as redesignated by paragraph (1), by striking subparagraph (A) each place it appears and inserting subparagraph (B).(b)Conforming amendments(1)Section 47106(a)(7) of title 49, United States Code, is amended by striking 47114(d)(3)(B) and inserting 47114(d)(3)(C).(2)Section 47117(b)(2) of title 49, United States Code, is amended—(A)in subparagraph (A)(i), by striking (3)(A) and inserting (3)(B); and(B)in subparagraph (B)—(i)by striking 47114(d)(3)(A) and inserting 47114(d)(3)(B); and(ii)by striking 47114(d)(3)(B) and inserting 47114(d)(3)(C).206.Revision of automated weather observing systems (AWOS) policy(a)In generalSection 553(d)(1) of the FAA Reauthorization Act of 2018 (Public Law 115–254) is amended—(1)in subparagraph (B), by striking and at the end;(2)by redesignating subparagraph (C) as subparagraph (D); and(3)by inserting after subparagraph (B) the following new subparagraph:(C)the Secretary determines the grant obligation does not exceed the amounts made available under paragraph (1) of section 47117(f) of such title 49 for that fiscal year; and.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the FAA Reauthorization Act of 2018 (Public Law 115–254).IIISecuring and Revitalizing Aviation (SARA Act)301.Limitation of liability for certain individuals designated as representatives of the Federal Aviation Administration(a)In generalAny individual designated by the Administrator under subpart C of part 183 of title 14, Code of Federal Regulations, to act as a representative of the Administrator, including an aviation medical examiner, pilot examiner, mechanic examiner, or designated airworthiness representative, shall, when carrying out duties pursuant to that designation and without regard to the individual’s employer—(1)be considered to be performing an activity necessary to safeguard a uniquely Federal interest; and(2)not be liable in a civil action for actions performed with reasonable care in connection with those duties.(b)Fraudulent misconductThis section does not relieve an individual described in subsection (a) that causes harm to any person through intentional or fraudulent misconduct while carrying out duties pursuant to that subsection from any penalty applicable under any provision of law for that misconduct.(c)Activity coveredThis section shall only apply to those individuals carrying out their duties within the United States or its territories.IVAir traffic controller reforms401.Federal Aviation Administration AcademyThe Administrator shall designate all necessary employees at the Mike Monroney Aeronautical Center in Oklahoma City, Oklahoma, as excepted employees in the event of a covered lapse in appropriations (as such terms are defined in section 1341(c) of title 31, United States Code) that is in effect on or after the date of enactment of this Act to ensure that the Federal Aviation Administration Academy remains open and capable of continuing to train air traffic controllers for the duration of the covered lapse in appropriations to the Federal Aviation Administration.402.Practical experience for air traffic controllers(a)Review(1)In generalThe Administrator shall assign to the Aviation Rulemaking Advisory Committee (in this section referred to as the Committee) the task of reviewing all regulations and policies related to the training of air traffic control tower operators, including the practical experience requirements.(2)RecommendationsAfter conducting the review under paragraph (1), the Committee shall, not later than 6 months after the date of enactment of this Act, submit to the Administrator recommendations on the following:(A)Ways to modify the requirements described in paragraph (1) to enable the contract tower industry to prepare and better utilize approved air traffic collegiate training initiative (AT–CTI) school graduates, veterans, and other qualified air traffic control program graduates for work at air traffic control facilities in the Federal contract tower program.(B)Regulatory and policy changes that are necessary to ensure that an applicant applying for their initial facility rating must successfully accomplish a minimum of 2 months of on-the-job training in a control tower and that such an applicant be allowed to qualify for a facility rating having undertaken classroom and simulation training within a formal training process approved by the Federal Aviation Administration that may not have taken place within the facility for which the initial facility rating is being applied.(C)Other areas determined appropriate by the Committee.(b)Action based on recommendationsNot later than 1 year after receiving recommendations under subsection (a)(2), the Administrator shall take such actions as the Administrator considers appropriate with respect to such recommendations.VAviation fuel taxes501.Treatment of fuel for use in aviation(a)Rate of tax(1)In generalSection 4081(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:(iv)in the case of aviation-grade kerosene, 21.9 cents per gallon..(2)Taxes imposed on fuel used in commercial aviationSection 4081(a)(2)(C) of such Code is amended to read as follows:(C)Taxes imposed on fuel used in commercial aviationIn the case of aviation-grade kerosene which is removed from any refinery or terminal directly into the fuel tank of an aircraft for use in commercial aviation by a person registered for such use under section 4101, the rate of tax under subparagraph (A)(iv) shall be 4.3 cents per gallon..(3)Refueller trucks, tankers, and tank wagonsSection 4081(a)(3) of such Code is amended—(A)by inserting a secured area of before an airport in subparagraph (A)(i), and(B)by striking subparagraph (D).(4)Conforming amendments(A)Sections 4081(a)(3)(A) and 4082(b) of such Code are amended by striking kerosene each place it appears and inserting aviation-grade kerosene.(B)Section 4081(a)(4) of such Code is amended by striking paragraph (2)(C)(i) and inserting paragraph (2)(C).(C)The heading for section 4081(a)(4) of such Code is amended by striking kerosene and inserting aviation-grade kerosene.(D)Section 4081(d)(2) of such Code is amended by striking so much as precedes subparagraph (A) and inserting the following:(2)Aviation fuelsThe rate of tax specified in subsection (a)(2)(A)(ii) shall be 4.3 cents per gallon—.(E)Subsection (e) of section 4082 of such Code is amended—(i)by striking kerosene (other than kerosene and inserting aviation-grade kerosene (other than any such kerosene,(ii)by striking section 4081(a)(2)(A)(iii) and inserting section 4081(a)(2)(A)(iv),(iii)by striking the last sentence, and(iv)by striking Kerosene removed into an aircraft in the heading and inserting Aviation-Grade kerosene.(b)Rate for use of certain liquids in aviation(1)In generalSection 4041(c) of the Internal Revenue Code of 1986 is amended—(A)by striking liquid for use as a fuel other than aviation gasoline in paragraph (1) and inserting aviation-grade kerosene,(B)by striking liquid for use as a fuel other than aviation gasoline in paragraph (2) and inserting aviation-grade kerosene,(C)by striking paragraph (3) and inserting the following new paragraph:(3)Rate of taxThe rate of tax imposed by this subsection shall be the rate of tax applicable under section 4081(a)(2)(A)(iv) which is in effect at the time of such sale or use., and(D)by striking Certain liquids used as fuel in aviation in the heading and inserting Aviation-Grade kerosene.(2)Partial refund of full rateSection 6427(l)(2) of such Code is amended to read as follows:(2)Nontaxable useFor purposes of this subsection, the term nontaxable use means—(A)in the case of diesel fuel or kerosene (other than aviation-grade kerosene), any use which is exempt from the tax imposed by section 4041(a)(1) other than by reason of a prior imposition of tax, and(B)in the case of aviation-grade kerosene—(i)any use which is exempt from the tax imposed by section 4041(c) other than by reason of a prior imposition of tax, or(ii)any use in commercial aviation (within the meaning of section 4083(b))..(3)Conforming amendments(A)Section 4041(a)(1)(B) of such Code is amended by adding at the end the following: This subparagraph shall not apply to aviation-grade kerosene..(B)The heading for section 6427(l) of such Code is amended by striking and kerosene and inserting , kerosene, and aviation fuel.(C)Section 6427(l)(4) of such Code is amended—(i)in subparagraph (A)—(I)by striking kerosene and inserting aviation-grade kerosene,(II)by striking section 4081(a)(2)(A)(iii) in clause (ii) and inserting section 4081(a)(2)(A)(iv), and(III)by striking Kerosene used in commercial aviation in the heading and inserting In general,(ii)by striking subparagraphs (B) and (C) and inserting the following:(B)Payment to ultimate registered vendorWith respect to any aviation-grade kerosene, if the ultimate purchaser of such kerosene waives (at such time and in such form and manner as the Secretary shall prescribe) the right to payment under paragraph (1) and assigns such right to the ultimate vendor, then the Secretary shall pay the amount which would be paid under paragraph (1) to such ultimate vendor, but only if such ultimate vendor—(i)is registered under section 4101, and(ii)meets the requirements of subparagraph (A), (B), or (D) of section 6416(a)(1)., and(iii)by striking kerosene used in aviation in the heading and inserting aviation-grade kerosene.(D)Section 6427(i)(4)(A) of such Code is amended—(i)by striking paragraph (4)(C) and inserting paragraph (4)(B), and(ii)by striking , (l)(4)(C)(ii),.(E)Section 6427(l)(5)(B) of such Code is amended by striking kerosene used in aviation and inserting aviation-grade kerosene.(c)Transfers from highway trust fund of taxes on fuels used in aviation to airport and airway trust fund(1)In generalSection 9503(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (5).(2)Conforming amendments(A)Section 9502(a) of such Code is amended by striking , section 9503(c)(5),.(B)Section 9502(b)(1)(D) of such Code is amended by striking and kerosene to the extent attributable to the rate specified in section 4081(a)(2)(C) and inserting and aviation-grade kerosene.(C)Section 9503(b) of such Code is amended by inserting after paragraph (2) the following new paragraph:(3)Adjustments for aviation usesThe amounts described in paragraphs (1) and (2) with respect to any period shall (before the application of this subsection) be reduced by appropriate amounts to reflect any amounts transferred to the Airport and Airway Trust Fund under section 9502(b) with respect to such period..(d)Certain transfers not transferred from airport and airway trust fund(1)Section 9502(d)(2) of the Internal Revenue Code of 1986 is amended by striking (other than subsection (l)(4) thereof).(2)Section 9502(d)(3) of such Code is amended by striking (other than payments made by reason of paragraph (4) of section 6427(l)).(e)Effective dateThe amendments made by this section shall apply to fuels or liquids removed, entered, or sold after September 30, 2021.VIVoluntary surrender of repair station certificate601.Revision of certain regulations relating to repair station certificatesThe Administrator shall—(1)not later than 60 days after the date of the enactment of this Act, publish in the Federal Register a notice of proposed rulemaking revising part 145 of title 14, Code of Federal Regulations—(A)to restore the right of a repair station to unilaterally surrender its certificate;(B)to prevent an individual who materially contributes to the revocation of a repair station certificate or causes the process of revoking such a certificate to begin from reentering the industry; and(C)to clarify that a repair station that terminates an individual who materially contributes to the revocation of the certificate of the repair station or causes the process of revoking that certificate to begin may reapply for a certificate; and(2)not later than 90 days after publishing the notice of proposed rulemaking, publish in the Federal Register a final rule with respect to those revisions.